EXAMINER’S COMMENT
	The Information Disclosure Statement (IDS) filed on 7/19/2022 has been considered and signed.  A signed copy of the IDS has been included with this corrected notice of allowability.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In relation to the patentability of claim 1, the prior art of record does not disclose or suggest, inter alia, a cost function having:
a glucose cost component reflective of a difference between (1) a glucose level that the dosage option is predicted to produce for the user and (2) a target glucose level for the user, 
an insulin cost component reflective of how the dosage option differs from a current baseline insulin dosage, 
a glucose cost weight coefficient for weighting the glucose cost component, 
an insulin cost weight coefficient for weighting the insulin cost component, and wherein at least one of the glucose cost weight coefficient and the insulin cost weight coefficient have values customized for the user.

In relation to the patentability of claim 17, the prior art of record does not disclose or suggest a cost function having:
a glucose cost component reflective of a difference between (1) a glucose level that the dosage option is predicted to produce for the user and (2) a target glucose level for the user, 
an insulin cost component reflective of how the dosage option differs from a current baseline insulin dosage, 
a glucose cost weight coefficient for weighting the glucose cost component, and 
an insulin cost weight coefficient for weighting the insulin cost component; wherein the glucose cost weight coefficient and the insulin cost weight coefficient have values customized for the user; and directing the artificial pancreas to deliver the selected dosage to the user.
In relation to the patentability of claim 18, the prior art of record does not disclose or suggest a cost function having:
a glucose cost component reflective of a difference between a glucose level that the dosage option is predicted to produce for the user and a target glucose level for the user, 
an insulin cost component reflective of how the dosage option differs from a current baseline insulin dosage, 
a glucose cost weight coefficient for weighting the glucose cost component, 
an insulin cost weight coefficient for weighting the insulin cost component; wherein the glucose cost weight coefficient and the insulin cost weight coefficient have values customized for the user; and directing the artificial pancreas to deliver the selected dosage to the user.
Based on the above comments concerning the patentability of the independent claims,       claims 1-26 are considered allowable over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783